Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Preliminary Amendment

-	Claim 1 is canceled per the preliminary amendment on 12/30/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2 and 16 are rejected on the ground of nonstatutory double patenting over claims 1 and 14 of U.S. Patent No. 9,943,269 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. U.S. Patent No. 6,770,028 in view of Schoenberg et al. U.S. Patent No. 7,374,535. (both cited in IDS dated 1/12/2021)

Per Claim 2, Ali discloses
a method of displaying medical data (Multiparameter patient monitoring system (MPMS) 250 displays medical data on display 282.), the method comprising:
by a first medical device comprising digital logic circuitry (Col. 3 lines 21-29; Col. 9 lines 30-34, Col. 10 lines 17-34, Figures 6 and 7; Portable pulse oximeter 610 comprises pulse oximeter processor 710 and processor 720),
receiving a physiological signal from a physiological sensor (Col. 10 lines 17-34; Pulse oximeter processor 710 interfaces with sensor 110 to receive physiological sensor data.);
determining, based on the physiological signal, a first physiological parameter value associated with a patient (Col. 10 lines 17-34; Pulse oximeter processor 710 derives values for SpO2 811 and pulse rate 813.);
outputting the first physiological parameter value for display together with a corresponding waveform of a first physiological parameter (Figures 2 and 7; The pulse oximeter processor 710 provides the physiological data values to a management processor 720 which passes it to the docking station interface 760 to ultimately display it on a display 282 of MPMS 250. Col. 11 line 66 – Col. 12 line 24, Figure 8C; SpO2 811 corresponds to an oxygen saturation level (first physiological data value) and a plethysmograph 815 is a corresponding waveform for said value.);
receiving a second physiological parameter value of a second physiological parameter associated with the patient (Col. 10 lines 17-34; Pulse oximeter processor 710 interfaces with sensor 110 to receive physiological sensor data. Pulse rate 813 represents a second physiological parameter from which a value can be obtained.);
outputting the second physiological parameter value for display (Col. 11 lines 2-10, Col. 12 lines 15-24, Figure 8B and 8C);

Ali teaches “The software program of the management processor 720 (Fig. 7) can be easily changed to modify the category, layout and size of the display information shown in Figs. 8B-C.” (Col. 12 lines 15-24). Therefore, Ali supports at least the ability to display any combination of numerical values (SpO2 811 and pulse rate 813) and/or graphical waveforms (plethysmograph 815 and visual pulse indicator 817), based on a user’s desired configuration. Ali further teaches displaying the physiological parameter (811) adjacent to its corresponding waveform (815) (Figure 8C).

Ali does not teach the drag-and-drop functionality, which includes utilizing defined areas of the display.

However, Schoenberg discloses defined areas of a monitor (graphic display region and tabular region), as well as a drag and drop feature where a numerical value of the tabular region can be dragged and dropped to the graphic display region to create a waveform of said value, and also where multiple waveforms can be overlaid on one another in the same portion of the display (Col. 6 lines 45-63, Figure 2A discloses a plurality of waveforms overlaid in the graphic display region.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ali’s capability to display either a numerical value, a graphical value, or both, with the specific areas and the drag and drop functionality of the medical display system of Schoenberg as they are both within the same field of endeavor, both display vital sign data in multiple formats (numerical and waveform/graphical), and drag and drop functionality allows a doctor/nurse to customize the visual representation of the data to best meet their needs and needs of their patients. This further would have been obvious since it has been held that applying a known technique (drag-and-drop functionality of medical monitoring device data) to a known device (medical monitoring device) ready for improvement to yield predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(D).

Per Claim 16, please refer to the above rejection of claim 2 as the limitations are substantially similar and the rejection is equally applicable.

*	*	*	*	*	*	*

Claims 3-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. U.S. Patent No. 6,770,028 in view of Schoenberg et al. U.S. Patent No. 7,374,535 in view of Kiani et al. U.S. PGPUB No. 2008/0108884. (all cited in IDS dated 1/12/2021)

Per Claim 3, Ali discloses the method of claim 2, wherein: the first physiological parameter value together with a corresponding waveform of the first physiological parameter is outputted for display in a first section of the first portion of the display (Figure 8C discloses displaying the physiological parameter 811 adjacent to its corresponding waveform 815.).

Ali teaches “The software program of the management processor 720 (Fig. 7) can be easily changed to modify the category, layout and size of the display information shown in Figs. 8B-C.” (Col. 12 lines 15-24). Therefore, Ali supports at least the ability to display any combination of numerical values (SpO2 811 and pulse rate 813) and/or graphical waveforms (plethysmograph 815 and visual pulse indicator 817), based on a user’s desired configuration.

While Ali teaches the ability to configure the display software for any combination of numerical values and waveforms, the setup of Claim 3 is not specifically taught.

However, Kiani discloses a modular patient monitor color display 300 that discloses two portions of a display. The top portion of the display features physiological parameter values displayed next to their corresponding waveforms. The bottom portion of the display features simply physiological parameters without waveforms (Paragraph 28 and Figure 3).

Ali and Kiani do not teach the drag-and-drop functionality, which includes utilizing defined areas of the display.

Please refer to the above rejection of claim 2 for a detailed mapping of Schoenberg teaching the drag and drop functionality.

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ali’s capability to display either a numerical value, a graphical value, or both, with the specific areas and the drag and drop functionality of the medical display system of Schoenberg, and the combination of numerical values and waveforms as taught by Kiani. This combination would have been obvious because all teachings are within the same field of endeavor, display vital sign data in multiple formats (numerical and waveform/graphical), and drag and drop functionality allows a doctor/nurse to customize the visual representation of the data to best meet their needs and needs of their patients.

Per Claim 4, Ali discloses implementing alarms (Col. 2 lines 2-5; Col. 9 lines 12-13, Figure 5 numeral 574) and displaying alarm limits (Col. 12 lines 19-24), but does not specifically disclose the claimed steps taken when an alarm condition occurs.

However, Kiani, of common field of endeavor, Assignee, and Inventor, discloses a modular patient monitor comprising a color display 300 that features numerical physiological parameters in a first section of a first portion of a display (Figure 3, bottom portion) and numerical physiological parameters paired with their respective waveforms in a second portion of a display (Paragraph 28, Figure 3, top portion). Kiani further teaches highlighting respective information related to the physiological parameter that triggers the alarm (Paragraph 36). Additionally, Figure 3 discloses highlighting an entire section around a numerical value and a waveform (See Figure 3, first waveform above the numerical-only value section).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ali’s medical monitor and Kiani’s medical monitor featuring highlighting relevant alarm triggered data as they are both within the same field of endeavor, have a common assignee and inventor, and both teach implementing triggerable alarms for physiological patient data. This further would have been obvious since it has been held that known work in a field of endeavor may prompt variations of it for use in the same field of endeavor based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. In this case, it would have been obvious to one of ordinary skill in the art to want to implement Kiani’s teaching of highlighting relevant physiological data that has triggered an alarm condition by exceeding threshold limits with the alarm capable medical monitoring system of Ali. See MPEP 2141, section III(F).

Per Claim 5, Ali does not specifically teach the claimed limitations with respect to highlighting parameter values subject to an alarm condition.

However, Kiani discloses utilizing color to highlight the foreground and/or background of an area where a triggered alarm value appears on the display monitor (Paragraph 36).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kiani’s colored highlighting feature with respect to a triggered alarm value of Ali because such color implementation allows a medical professional to more easily identify which physiological parameter has triggered an alarm.

Per claims 17-19, please refer to the above rejection of claims 3-5 as the limitations are substantially similar and the rejection is equally applicable.


*	*	*	*	*	*	*	*	*

Claims 8-13, 15, 22-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. U.S. Patent No. 6,770,028 in view of Schoenberg et al. U.S. Patent No. 7,374,535 in view of Kiani et al. U.S. PGPUB No. 2008/0108884 in further view of Kiani et al. U.S. PGPUB No. 2011/0001605 (hereafter Kiani ‘605). (all cited in IDS dated 1/12/2021)

Per Claim 8, Ali discloses obtaining from a second medical device other than the first medical device, a third physiological parameter value (Col. 5 line 65 – Col. 6 line 13, Figure 2; A variety of modules having various patient monitoring functions can be plugged into slots 290 so that the associated patient parameters can be jointly monitored by the MPMS 250.)

Ali does not specifically disclose receiving physiological parameter data formatted according to a protocol other than a protocol natively readable or displayable by the first medical device, and thus does not specifically teach the translation limitations.

However, Kiani ‘605 discloses a medical monitoring system where translation module 2415 is used to translate physiological data of a first protocol format from a first medical device to a second protocol format of a second medical device (Paragraphs 281-343 and Figures 24, 26, and 27 highlight the various teachings of the translation process.). 

Both Ali and Kiani ‘605 disclose displaying parameter data, and one of ordinary skill in the art recognizes that Ali would be capable of displaying translated data provided by Kiani in the same manner that the non-translated data is displayed (Figure 8 of Ali discloses displaying multiple types of data.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the protocol translation teachings of Kiani ‘605 within the MPMS of Ali because Ali teaches supporting modules of various system protocols (Col. 6 first paragraph, Col. 14 lines 21-26), but does not specifically disclose how said protocol support is provided. Both Ali and Kiani ‘605 teach commonly owned medical monitoring systems and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.
Per Claim 9, Kiani ‘605 further discloses determining the translated parameter data by translating the third physiological parameter value from a first Health Level 7 (HL7) format to a second HL7 format (Paragraphs 282, 289, 290).

Per Claim 10, Ali discloses wherein the third physiological parameter value comprises data from at least one of: a physiological monitor, an infusion pump, a ventilator, or a hospital bed (Col. 5 lines 36-52; Col. 6 lines 5-13).Per Claim 11, Both Ali and Kiani ‘605 disclose displaying parameter data, and one of ordinary skill in the art recognizes that Ali would be capable of displaying translated data provided by Kiani ‘605 in the same manner that the non-translated data is displayed (Figure 8 of Ali discloses displaying multiple types of data.).

Per Claim 12 Ali discloses docking station 660 providing functionality to a portable monitor 610 when docked in the form of added display capabilities of the other physiological measurement data accessible to the docking station from other medical modules (Col. 13 lines 39-55). Therefore, the display (such as display 520) of the portable medical monitor 610 can display data from other medical monitors attached to the docking station of the MPMS (either alone or in addition to its own data) while the data from the monitor 610 is displayed on the display of the MPMS 250. Please refer to the above rejection of claim 3 regarding Kiani ‘605 teaching the translation limitations.
Per Claim 13, Kiani ‘605 further teaches outputting historical physiological parameter data (Paragraphs 108 and 418; A “histogram” is understood to be a method of displaying historical data, which encompasses the claimed definition of a “histogram”.).

-	Since Ali discloses various teachings of secondary display devices, it would have been obvious to output historical data on a separate auxiliary display device because different medical professionals often review a patient’s history (Kiani ‘605, Paragraph 152; i.e. clinician) when determining the proper course of action for their current medical care/needs.

Per Claim 15, Kiani ‘605 further discloses displaying, in the display, a time window button selectable by a user to change a time window of displayed waveforms (Paragraph 146, 175, Figures 40A, 40B, and 43A).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Kiani ‘605’s selection of a time range/window of medical data to be displayed within the monitor/display of Ali because it allows a medical professional to view data from a specific range of time to discern information from said data and make an informed conclusion/decision with respect to a patients treatment/care/condition.

Per claims 22-27 and 29, please refer to the above rejection of claims 8-13 and 15 as the limitations are substantially similar and the rejection is equally applicable.


*	*	*	*	*	*	*	*	*

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. U.S. Patent No. 6,770,028 in view of Schoenberg et al. U.S. Patent No. 7,374,535 in view of Kiani et al. U.S. PGPUB No. 2008/0108884 in view of Kiani et al. U.S. PGPUB No. 2011/0001605 (hereafter Kiani ‘605), in further view of Harper et al. U.S. PGPUB No. 2011/0193704. (all cited in IDS dated 1/12/2021)
Per Claims 14 and 28, Ali discloses utilizing a secondary monitor/display (Col. 13 lines 39-55) and displaying waveform data (Col. 11 line 66 – Col. 12 line 24, Figures 8B and 8C; SpO2 811 corresponds to an oxygen saturation level (first physiological data value) and a plethysmograph 815 is a corresponding waveform for said value.), but does not specifically teach the zooming in on the detailed waveform limitations.

However, Harper, of a common field of endeavor (displays for a medical device), teaches a user selecting to zoom in on a particular piece of information on the display to where said zoomed information is displayed in the entire area of said display 210 (Paragraph 81).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Harpers teaching of zooming in on a particular piece of medical data, such as graph 310, so that it is displayed in the entire space of a display, within the system of Ali, because waveforms/graphs represent a visual form of data that is more easily studied when in larger visual formats due to the nature of the presentation of the data.


Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claims 6 and 20 are considered to distinguish over the prior art due to the limitations, when considered in combination with the other existing limitations of the interceding claims, that claim displaying, in a first portion of the display, alarm limits adjacent to their respective physiological parameter values, and in a second portion of the display a second physiological parameter value without an indication of its corresponding alarm limit.

The closest related prior art is Kiani, U.S. PGPUB No. 2008/0108884. Kiani discloses in Figure 3 that there are two portions of a medical monitor displaying a physiological parameter and corresponding waveform (top portion) and a physiological parameter without a waveform (bottom portion). However, both portions of the medical monitor display said physiological parameters with corresponding alarm limits adjacent to said physiological parameter value.

It would not have been obvious to one of ordinary skill in the art to combine an additional reference teaching the above discussed limitation, with the teachings of Ali, Schoenberg, and Kiani to arrive at the combination of limitations presented.

-	Claims 7 and 21 inherit the allowable subject matter of Claims 6 and 20, respectively.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186